Rice, P. J.,
dissenting:
I concur with, the majority in the conclusion that there was sufficient competent evidence in the case to warrant submission to the jury, with appropriate instructions, of the questions whether the defendant had waived, or had estopped itself to set up, the conditions, first, as to furnishing proofs of loss within sixty days, and, second, as to bringing suit within twelve months. But in that portion of the charge embraced in the sixth assignment, I am firmly convinced there was error, particularly in that part in which the court instructed the jury that they might consider, in the determination of the above questions, “an offer of compromise made a very considerable length of time after the year had expired.”' It seems to me that an offer of compromise, or a willingness to entertain a proposition to compromise, was not evidence to prove waiver or estoppel to set up either of these conditions. Therefore, I would sustain the sixth assignment and award a new trial.